Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1: “reading unit” disclosed in the specification as a barcode reader 
Claim 1: “determination unit” is interpreted as a function of the controller in light of applicant’s arguments
Claim 1: “storage unit” disclosed in the specification is unclear because it could be interpreted either as a physical container “storing a type of the clearing agent currently contained in the dipping bath” or a “RFID” for storing information.
Claim 7: “expiration date detection unit” disclosed as a function of the controller 64
Claim 8: “notification unit” disclosed as a speaker or a monitor
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 1 recites “whether a sealing agent is applied to the cover slip or not and a type of the sealing agent when the sealing agent is applied is recorded on a surface of the holder or stored in a cover slip storage unit provided to the holder”, and it is unclear whether “a sealing agent” is claimed as part of the invention. For prosecution, the sealing agent is interpreted as unclaimed.
Claim 1 recites “a storage unit”. The specification discloses “a storage unit 65 storing a type of the clearing agent currently contained in the dipping bath and matching information between the types of the clearing agents and types of the cover films” and “an embodiment in which RFID 71 is adopted as the cover slip storage unit”. The disclosed “storage unit” could be interpreted either as a physical container “storing a type of the clearing agent currently contained in the dipping bath” or a “RFID” for storing information.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US20070151672A1 published 07/05/2007; hereinafter Takahashi) in view of Reinhart et al (US20140178858A1 published 06/26/2014).
Regarding claim 1, Takahashi teaches a cover slip sticking device comprising: 
a dipping bath (load tank 12 – Figs. 2-3) in which a clearing agent is contained (volatile protective solution for protecting the specimen samples on the slide glasses, e.g., xylene, is stored in the load tank 12 – paragraph 45) and slide glasses on which specimens are attached are housed to be dipped in the clearing agent (a basket 26 storing a plurality of slide glasses, on each of which a sliced specimen sample is stuck is in the load tank 12 and soaked in the protective solution – paragraphs 43-45); 
a holder (a film roll 89 holding a cover film 90 – paragraph 99 and Fig. 12) holding a cover slip as a cover film (a film roll that will be cut to form the cover film pieces – paragraph 43) or a cover glass, wherein cover slip information including at least a type of the cover slip held therein, whether a sealing agent is applied to the cover slip or not and a type of the sealing agent when the sealing agent is applied is recorded on a surface of the holder or stored in a cover slip storage unit provided to the holder (the limitation for “a sealing agent” is interpreted as unclaimed; see 112b rejection above); 
a mounting part (a cover film setting section 18 holds the film roll – paragraph 43 and Figs. 2 and 12) on which the holder is mounted; 
a sticking part (a sticking roller 98 – Fig. 12 and paragraph 91) operable to stick (“operable to” is interpreted under BRI as “capable of”) the cover slip taken out from the holder mounted on the mounting part on the slide glass (cover film piece 91 is pressed and stuck onto the slide glass 25 by a sticking roller 98 – Fig. 12 and paragraph 99); 
However, Takahashi does not teach a cover slip information including at least a type of the cover slip held therein; a reading unit operable to read the cover slip information recorded on the surface of the holder or stored in the cover slip storage unit; a storage unit operable to store a type of the clearing agent currently contained in the dipping bath and to match information between types of clearing agents and types of sealing agents applied to cover slips; a controller operable to compare the information of whether the sealing agent is applied to the cover slip or not and the type of the sealing agent when the sealing agent is applied included in the cover slip information read by the reading unit and the type of the clearing agent currently contained in the dipping bath stored in the storing unit with the matching information, the controller operable to take no action when it is determined that the sealing agent is not applied to the cover slip by a determination unit or when it is determined that the sealing agent applied to the cover slip matches with the clearing agent currently contained in the dipping bath by the determination unit, and the controller operable to notify through a notification unit when it is determined that the sealing agent applied to the cover slip does not match with the 216/324,904Attorney Docket No. 8851-53404US clearing agent currently contained in the dipping bath.
Reinhart teaches a slide processing system wherein a cover slip information (a cassette for holding individual coverslips and a RFID tag can be included on the cassette – paragraph 90) (the RFID tag embedded in a label including data such as bulk fluid name for reagents and expiration date – paragraph 227) including at least a type of the cover slip held therein; 
a reading unit (an on-board RFID reader and antennae – paragraph 237) operable to read (“operable to” is interpreted under BRI as “capable of”) the cover slip information recorded on the surface of the holder or stored in the cover slip storage unit (RFID reader is the common term used for the device, it will be understood that an RFID reader provides both read and write access to RFID tags – paragraph 237);
a storage unit (a memory device which can be mounted on the container or coverslipper cartridge – paragraph 238) operable to store (“operable to” is interpreted under BRI as “capable of”) a type of the clearing agent currently contained in the dipping bath (memory device functions to initiate the system for each new fluid container or coverslipper cartridge that is presented to the system, and to keep track of the fluid or coverslip slide covers remaining – paragraph 238) and to match information between types of clearing agents and types of sealing agents applied to cover slips (memory device contains information such as the number of coverslips, whether they are pre-glued or not, date of expiration, lot no, etc. – paragraph 46) (the memory device is capable of storing information on different condition of glue used on the cover slip); and 
a controller (a Run Time Executive application may access the RFID tags for a variety of reasons and keeps the operator or user informed as to the estimated amount of consumables – paragraph 239) operable to compare (“operable to” is interpreted under BRI as “capable of”) the information of whether the sealing agent is applied to the cover slip or not and the type of the sealing agent when the sealing agent is applied included in the cover slip information read by the reading unit (the initial access to each RFID tag typically may be used to confirm the presence of the consumable and that it can be used; i.e., that the contents have not expired – paragraph 239) (RFID antennae can also be used to track reagent data such as reagent identity, amounts and expiration dates to help ensure accurate and consistent reagent use – paragraph 76) (Reinhart teaches a program that is capable of matching coverslip and reagent data), the controller operable to take no action (“operable to” is interpreted under BRI as “capable of”) when it is determined that the sealing agent is not applied to the cover slip by a determination unit (memory device contains information such as the number of coverslips, whether they are pre-glued or not – paragraph 46) (Run Time Executive application is capable of determining the presence or absence of the pre-glued cover) or when it is determined that the sealing agent applied to the cover slip matches with the clearing agent currently contained in the dipping bath by the determination unit (memory device contains information such as the number of coverslips, whether they are pre-glued or not – paragraph 46) (Run Time Executive application is capable of determining if glue is applied and processing with the mounting process – Figs. 10A-B and paragraph 55), and the controller operable to notify through a notification unit when it is determined that the sealing agent applied to the cover slip does not match (“when it is determined that the sealing agent applied to the cover slip does not match” is a contingent limitation and is interpreted as unclaimed per MPEP 2114.04) with the 216/324,904Attorney Docket No. 8851-53404USclearing agent currently contained in the dipping bath. Reinhart also teaches that it would be advantageous to use RFIDs and computer systems to enable communication between the container or cartridge and the system processor in order to add an element of intelligence to the overall system to help ensure accurate and consistent reagent use.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Takahashi, with the RFID and automated processing system, taught by Reinhart, to gain the advantage above. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Takahashi and Reinhart teach slide processing devices.
Takahashi, modified by Reinhart, teaches a system wherein the RFID and automated processing system (RFID antennae can also be used to track reagent data such as reagent identity – Reinhart paragraph 76) tracks the type of the clearing agent currently contained in the dipping bath (load tank 12 – Takahashi Figs. 2-3) and stored in the storage unit (a storing bottle 72 – Takahashi Fig. 11) with the matching information to determine whether the types match with each other or not (to help ensure accurate and consistent reagent use – Reinhart paragraph 76).
Regarding claim 7, Takahashi, modified by Reinhart, teaches the cover slip sticking device according to claim 1, 
wherein the cover slip information contains an expiration date of the cover slip (the RFID tag embedded in a label including data such as bulk fluid name for reagents and expiration date – Reinhart paragraph 227), further comprising: 
a calendar function (Takahashi, modified by Reinhart, inherently teaches a device programed with a calendar function in order for the Run Time Executive to record the initial date the consumable was used – Reinhart paragraph 239); and4371 of PCT/JP2017/019997Attorney Docket No. 8851-53404US 
Preliminary Amendmentan expiration date detection unit operable to compare (“operable to” is interpreted under BRI as “capable of”) the expiration date in cover slip information read by the reading unit with a current date based on the calendar function to detect that the expiration date has passed since the current date (Takahashi, modified by Reinhart, inherently teaches a computer programed to compare expiration dates to a current date in order for the Run Time Executive application to confirm the presence of the consumable and that the contents have not expired – Reinhardt paragraph 239).
Regarding claim 8, Takahashi, modified by Reinhart, teaches the cover slip sticking device according to claim 7, further comprising: 
a notification unit (Takahashi, modified by Reinhart, teaches an automated processing system with an LCD display that’s conventional and commercially available – Reinhart paragraph 196) operable to notify (“operable to” is interpreted under BRI as “capable of”) an operator of a result determined by the determination unit (Takahashi, modified by Reinhart, teaches an automated processing system capable of alerting a user to low reagent condition and expiration dates – Reinhart paragraph 76); 
wherein the expiration date detection unit notifies that the expiration date has passed by the notification unit when detecting that the expiration date has passed (Takahashi, modified by Reinhart, teaches an automated processing system that checks a RFID tag to confirm the presence of the consumable and that it can be used; i.e., that the contents have not expired – Reinhart paragraph 239).
Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.
Point 1: The Application argues that “controller 64 that is operable to control the entire operation of cover film sticking device 30, including a CPU, a memory and so on. See page 13, lines 15-16. Storage unit 65 operable to store information such as a type of clearing agent contained in a dipping bath and matching information between types of clearing agents and types of cover films. See page 14, lines 4-6. Storage unit 65 is described in terms of a memory unit.”
The examiner disagrees because the specification does not mention that “Storage unit 65 operable to store information” and points out that the specification “controller 64 is provided with a storage unit 65 storing a type of the clearing agent currently contained in the dipping bath and matching information between the types of the clearing agents and types of the cover films”. Furthermore, the specification also discloses “an embodiment in which RFID 71 is adopted as the cover slip storage unit”. Therefore, the disclosed “storage unit” is unclear because the limitation “storage unit” could be interpreted either as a physical container “storing a type of the clearing agent currently contained in the dipping bath” or a “RFID” for storing information.
Point 2: The applicant argues that “[amended] claim 1 is not obvious over the cited references, because the cited references do not at least describe or predict a cover slip sticking device including a controller wherein the controller is operable to compare the information of whether the sealing agent is applied to the cover slip or not and the type of the sealing agent when the sealing agent is applied included in the cover slip information” is not persuasive.
The Examiner point out that the secondary reference Reinhart, teaches a Run Time Executive application is capable of determining the presence or absence of the pre-glued cover. Furthermore, the limitation is unclear because the statement “whether a sealing agent is applied to the cover slip or not” seems to be a contingent limitation and implies that the sealing agent is not necessarily part of the invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20060153736A1 – slides with double barriers and sealant between the double barrier or outside or inside of the barriers
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796             

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797